PER CURIAM.
The defendant’s conviction on count III of the indictment, possession of a firearm by a convicted felon, is affirmed; however, the trial court’s imposition of a mandatory minimum sentence for this crime was improper and is hereby reversed. Accordingly, the requirement that the defendant serve a minimum of three years on count III shall be deleted from the sentencing order.
In all other respects, the judgment appealed is affirmed. See Williams v. State, 346 So.2d 67 (Fla.1977); Brown v. State, 206 So.2d 377 (Fla.1968); Parker v. State, 389 So.2d 336 (Fla. 4th DCA 1980); Rollins v. State, 369 So.2d 950 (Fla. 3d DCA 1978), cert. denied, 367 So.2d 1126 (Fla.1979); Robinson v. State, 338 So.2d 1309 (Fla. 4th DCA 1976); Matera v. State, 218 So.2d 180 (Fla. 3d DCA), cert. denied, 225 So.2d 529 (Fla.1969).
Affirmed in part; reversed in part with directions.